ORDER
This matter having come before the Court on defendant’s application for review of the Appellate Division’s decision, State v. Hassan Travis, No. A-4708-16 (App. Div. August 18, 2017), which affirmed the trial court’s order of pretrial detention; and
The Court having reviewed the matter, including the parties’ submissions to the Appellate Division, and having determined to certify the matter directly on its own motion pursuant to Rule 2:12-1; it is
ORDERED that the appeal shall be deemed pending in the Supreme Court. The Clerk is directed to schedule oral argument in this matter for the session of November 28-29, 2017.
It is further ORDERED that defendant may serve and file a supplemental brief on or before noon on October 10, 2017. The State may serve and file a supplemental respondent’s brief on or before noon on October 27, 2017.
Should any entity wish to participate as amicus curiae, the motion for leave to participate and any proposed amicus brief must be served and filed on or before noon on October 12, 2017. The State and defendant may file answers to any such amicus motion, together with a proposed response brief to the amicus brief, on or before noon on November 2, 2017. No further submissions shall be accepted unless requested by the Court.
All dates set forth in this order are final.